                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

DONIA GOINES,

            Plaintiff,

v.                                 Case No:   2:17-cv-656-FtM-29UAM

LEE MEMORIAL HEALTH SYSTEM,
d.b.a. Cape Coral Hospital
and JEOVANNI HECHAVARRIA,

            Defendants.


                           OPINION AND ORDER

       This matter comes before the Court on plaintiff’s Omnibus

Motions in Limine (Doc. #147) filed on February 5, 2019.       Defendant

Lee Memorial filed a Response (Doc. #161) on February 26, 2019.

For the reasons that follow, the motion is granted in part and

denied in part.

                                     I.

       Plaintiff’s motion seeks to exclude evidence and/or argument

on nine separate topics.     (Doc. #147, pp. 1-18.)       The Court will

address these topics in turn.

     1. Third Party Investigations

       Plaintiff first seeks to exclude “all documents, writings,

testimony,    argument,   and/or   evidence   regarding   Department   of

Health investigation, DNV investigation, and Agency on Health Care

Administration investigation pertaining to sexual assaults.”        (Id.
p. 1.)    Plaintiff argues such evidence is irrelevant and hearsay,

and therefore should be excluded. 1       (Id. pp. 1-5.)    Lee Memorial

responds that the investigative records are relevant based on

plaintiff’s    section   1983   claim   and   would   be   admissible   as

exceptions to hearsay.    (Doc. #161, pp. 1-5.)       Having reviewed the

arguments, the Court denies plaintiff’s request for a pretrial

order excluding such evidence.

     Plaintiff’s section 1983 claim asserts Lee Memorial showed

“deliberate indifference” to the rights of patients by failing to

supervise defendant Jeovanni Hechavarria and investigate sexual

assault allegations made against him.         (Doc. #31, pp. 5-7.)      To

establish “deliberate indifference” in a section 1983 claim, a

plaintiff must present some evidence that the local government

entity knew of a need to train and/or supervise in a particular

area and the entity made a deliberate choice not to take any

action.    Gold v. City of Miami, 151 F.3d 1346, 1350 (11th Cir.

1998) (citations omitted).      Without notice of a need to train or

supervise in a particular area, the entity is not liable as a

matter of law for any failure to train and supervise.             Id. at

1351.




     1 Plaintiff also suggests the evidence is “confusing” and
“prejudicial.”   (Doc. #147, p. 6.)  To the extent plaintiff is
seeking to exclude the evidence under rule 403, the Court denies
that request.



                                  - 2 -
     Here, plaintiff seeks to establish notice based on (1) a prior

sexual assault allegation against Hechavarria and (2) prior sexual

assault allegations against other Lee Memorial employees.                  (Doc.

#119, pp. 27-33); see also Am. Fed’n of Labor & Cong. of Indus.

Orgs. v. City of Miami, Fla., 637 F.3d 1178, 1189 (11th Cir. 2011)

(noting that a plaintiff may demonstrate notice “by showing a

‘widespread pattern of prior abuse’ or even a single earlier

constitutional violation” (citation omitted)).                   To the extent

plaintiff    is    relying   on   the    prior     allegations   against   other

employees,    the    investigative        records     for    those   allegations

(including any conclusions the allegations were unsubstantiated)

may be pertinent to plaintiff’s claim.                Accordingly, the Court

finds the evidence at issue is relevant.               See Fed. R. Evid. 401

(defining relevant evidence as evidence having “any tendency to

make a fact more or less probable than it would be without the

evidence” and “the fact is of consequence in determining the

action”).

     Turning to plaintiff’s alternative argument that the evidence

is hearsay, Lee Memorial asserts the records and testimony are

admissible    as    either   public      records    and/or    business   records

exceptions to hearsay.        (Doc. #161, pp. 4-5); see also Fed. R.

Evid. 803(6), (8).       On this record, the Court cannot determine

whether Lee Memorial is correct.           Accordingly, the Court will deny

the motion, and Lee Memorial will be required to lay the proper



                                        - 3 -
predicate for the admission of the evidence at trial, subject to

any objections by plaintiff.

  2. Plaintiff’s Past Arrest

       Plaintiff next seeks to exclude any evidence related to her

past arrest for petty theft.         (Doc. #147, pp. 9-10.)      Since Lee

Memorial does not oppose this, (Doc. #161, p. 9), the Court grants

the request.

  3. Police Report and Officer’s Statement

       Plaintiff next seeks to exclude the police report prepared by

Officer Kevin Aley regarding the prior sexual assault allegation

made against Hechavarria by non-party Brianna Hammer.         (Doc. #147,

pp. 10-11.)     In the report, Officer Aley concluded no crime had

had    been   committed   due   to   “many   inconsistencies,”   “lack   of

evidence,” and a “poor account of what events actually took place.”

(Doc. #161-1, p. 24.)      Plaintiff argues the report should not be

admitted but if it is, the portion with Officer Aley’s opinions on

whether a crime occurred should be excluded.         (Doc. #147, pp. 10-

11.)    The Court agrees that the report itself is hearsay, which

may or may not be admissible.           To the extent plaintiff argues

Officer Aley violated a police policy by expressing a personal

opinion in the report, plaintiff can use that information to

challenge Officer Aley’s testimony.

       Plaintiff also seeks to exclude a statement Officer Aley

allegedly made to Lee Memorial’s security officer.            (Doc. #147,



                                     - 4 -
pp. 11-12.)     Per the security officer, Officer Aley stated he

believed Hammer was “making up a story” and Hechavarria “had

nothing to worry about.”     (Doc. #64-5, p. 275.)           Plaintiff argues

this statement is inadmissible hearsay and would be severely

prejudicial to plaintiff.     (Doc. #147, pp. 11-12.)

     Regarding the first portion of this argument, Lee Memorial

responds that it is not offering the statement for the truth of

the matter asserted, but rather as evidence Lee Memorial heard and

relied on the statement in keeping Hechavarria employed.                   (Doc.

#161, p. 12.)    As Lee Memorial is offering the statement for a

purpose other than the truth of the matter asserted, the Court

finds it is not hearsay.     See United States v. Trujillo, 561 Fed.

App’x 840, 842 (11th Cir. 2014) (“Generally, an out-of-court

statement admitted to show its effect on the listener is not

hearsay.” (citing United States v. Cruz, 805 F.2d 1464, 1478 (11th

Cir. 1986)).

     Regarding plaintiff’s argument that the statement is unfairly

prejudicial, the Court disagrees.          See Fed. R. Evid. 403 (“The

court may exclude relevant evidence if its probative value is

substantially   outweighed   by    a    danger   of    one   or    more   of   the

following: unfair prejudice, confusing the issues, misleading the

jury,   undue   delay,   wasting       time,   or     needlessly     presenting

cumulative evidence.”).      Plaintiff claims Lee Memorial was on

notice of a need to train or supervise Hechavarria.               Officer Aley’s



                                   - 5 -
alleged statement exonerating Hechavarria is relevant to that

claim.      The Court finds the statement is more probative than

prejudicial and, therefore, the request to exclude is denied.

  4. Marijuana Use

       Plaintiff’s fourth request is to exclude any evidence of

plaintiff’s    prior   marijuana   use.      (Doc.    #147,   pp.   12-13.)

Plaintiff testified at a deposition that she smoked marijuana once

in the three years prior to Hechavarria’s sexual assault.              (Doc.

#63-3, p. 154.)    Plaintiff argues this evidence is irrelevant and

unfairly prejudicial.     (Doc. #147, p. 13.)        Lee Memorial argues

plaintiff’s marijuana use is relevant towards her damages and her

credibility.    (Doc. #161, p. 15.)

       The Court finds that plaintiff’s single use of marijuana in

the three years before the alleged assault is not relevant and

would be unfairly prejudicial if admitted.          See Harless v. Boyle-

Midway Div., Am. Home Prods., 594 F.2d 1051, 1058 (5th Cir. 1979)

(“In contrast to any slight value it might have upon the jury’s

determination of damages, we view the evidence as being highly

prejudicial.      Accordingly, we conclude that the evidence that

Michael had smoked marijuana on one occasion was precisely the

type   of   highly prejudicial evidence      that    should   be    excluded

under Federal Rule of Evidence 403.        The court should have granted

the motion in limine on the issue of marijuana smoking.”); Nobles

v. Sushi Sake NMB, Inc., 2018 WL 3235534, *2 (S.D. Fla. July 2,



                                   - 6 -
2018) (“The Court finds that any reference to the plaintiff’s

marijuana use is unduly prejudicial and its probative value is de

minimis.”); Shaw v. Jain, 914 So. 2d 458, 460-61 (Fla. 1st DCA

2005)   (finding    evidence    in    medical       malpractice    action    that

plaintiff tested positive for marijuana more than two years before

the surgery at issue and once more about a year after the surgery

was irrelevant and unfairly prejudicial).             Accordingly, the Court

grants plaintiff’s request to exclude such evidence.

  5. Consensual Sexual Intercourse

     Plaintiff next moves to exclude any evidence or argument that

the alleged sexual intercourse between plaintiff and Hechavarria

was consensual.      (Doc. #147, p. 13.)        As a basis for exclusion,

plaintiff argues there has been no evidence that the alleged sexual

intercourse was consensual, and Lee Memorial failed to raise

consent as an affirmative defense.           (Id. pp. 13-14.)      Lee Memorial

argues that because plaintiff’s claims against it are predicated

on the underlying tort (i.e., the sexual battery), plaintiff must

prove   that    Hechavarria    offensively      touched      her   without   her

consent.     (Doc. #161, pp. 15-16.)

     The Court grants plaintiff’s request.                “In Florida, consent

is an affirmative defense to a claim of battery.”             Medina v. United

Christian Evangelistic Ass’n, 2009 WL 3161642, *3 (S.D Fla. Sept.

28, 2009) (citing Hernandez v. K-Mart Corp., 497 So. 2d 1259, 1260

(Fla.   3d   DCA   1986)).     In    its   Answer    to   plaintiff’s   Amended



                                     - 7 -
Complaint, Lee Memorial raised twelve affirmative defenses, none

of    which    were   based   on   consent.      (Doc.   #33,   pp.   7-9.)

Accordingly, Lee Memorial has waived this defense. 2            Latimer v.

Roaring Toyz, Inc., 601 F.3d 1224, 1239 (11th Cir. 2010) (“Failure

to plead an affirmative defense generally results in a waiver of

that defense.”).

     6. Prior Marriages

       Plaintiff seeks to exclude any evidence or argument regarding

plaintiff’s past marriages or her current separation from her

husband.      (Doc. #147, p. 15.)    Plaintiff argues such evidence is

(1) irrelevant because the divorces and separation occurred prior

to the alleged sexual assault and (2) unfairly prejudicial “amongst

those jurors who look down on divorce and multiple marriages.”

(Id.)      Lee Memorial states that its expert will testify as to the

effect plaintiff’s prior relationships have had on her emotional

well-being.      (Doc. #161, p. 17.)        As plaintiff has alleged Lee

Memorial caused her to suffer severe emotional distress, (Doc.

#31, pp. 7-11), this evidence is relevant to plaintiff’s claim for

damages.      Furthermore, the Court finds, contrary to plaintiff’s

argument, that the evidence is not unduly prejudicial.




       2
       It is worth noting that per plaintiff’s motion, Hechavarria
does not object to plaintiff’s request to exclude any evidence or
argument that the alleged sexual intercourse was consensual.
(Doc. #147, p. 14.)



                                    - 8 -
  7. Email Correspondences

     Plaintiff next seeks to exclude any evidence or argument

relating     to    plaintiff’s      email       correspondence      with     her

psychiatrist.     (Doc. #147, p. 15.)          Plaintiff asserts the emails

are irrelevant and unfairly prejudicial.           (Id. pp. 15-16.)        Having

reviewed the emails, which were submitted with the motion, the

Court finds they are relevant to plaintiff’s credibility and her

claimed damages.        The Court also finds that the probative value

of the emails outweighs their prejudicial risk.

  8. Hammer’s Medical Records

     Plaintiff requests the Court exclude any of Hammer’s medical

records    that   are    from   before   her   alleged   sexual    assault    by

Hechavarria.      (Doc.    #147,   pp.   16-17.)     Plaintiff     argues    the

records are irrelevant to the case.             (Id. p. 17.)      Lee Memorial

responds that the records relate to Hammer’s credibility, which is

relevant to the issue of whether Lee Memorial should have believed

her accusation.         (Doc. #161, p. 18.)        Because only one of the

contested medical records has been provided to the Court, (Doc.

#161-2, p. 25), the Court will deny the motion.

  9. Lee Memorial’s Expert Psychologist

     Finally, plaintiff seeks to exclude Lee Memorial’s expert

psychologist from testifying plaintiff “lacks credibility and/or

is malingering.”        (Doc. #147, pp. 17-18.)      The Court grants this

request in part.    To the extent Lee Memorial’s expert would testify



                                    - 9 -
regarding plaintiff’s credibility, such testimony impermissibly

invades the role of the jury.            See Gray v. State of Fla., 2007 WL

2225815, *3 (M.D. Fla. July 31, 2007) (noting that courts have

held expert testimony regarding the credibility of a witness or

party inadmissible).      However, to the extent Lee Memorial’s expert

seeks to testify regarding plaintiff’s emotional distress, such

testimony    is    relevant   to    plaintiff’s     claimed   damages   and    is

admissible.       See id. at *2 (“Plaintiff’s emotional damages will

be an issue in the case during trial and Plaintiff will no doubt

testify, either through her own testimony or through that of an

expert, regarding her claims of emotional distress and the extent

of her damages related to such distress.              Defendant is entitled

to   have   an    opportunity      to   challenge   Plaintiff’s   claims      and

testimony, and utilizing an expert, who has had an opportunity to

examine Plaintiff, is an acceptable and recognized way to do so.”).

Accordingly, it is hereby

      ORDERED:

      Plaintiff’s Omnibus Motions in Limine (Doc. #147) is GRANTED

in part and DENIED in part as described herein.

      DONE and ORDERED at Fort Myers, Florida, this                22nd       day

of May, 2019.




                                        - 10 -
Copies:
Counsel of Record




                    - 11 -
